DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of claims 1-9 is acknowledged. The election has been made with traverse.
Applicant's arguments are not persuasive because they amount to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
	The term “pretensioning device” consists of function (i.e., “pretensioning”) coupled with a generic placeholder (i.e., “device”) and lacks structure. Thus, the term is interpreted under 35 USC 112(f) as an expansion tank or similar based on the description at 0096 of PGPub and Fig 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claim 1, the limitation “pressure generating device” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “pressure generating device” consists of function (i.e., “pressure generating”) coupled with a generic placeholder (i.e., “device”) and lacks structure. Thus, the term suggests interpretation under 35 USC 112(f), however, and on the other hand, it is unclear if applicant uses the term as a synonym for the term pump, which has implied structure.
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Note: Claims 2-9 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xylem (NPL 20171).
	In reference to claim 1, Xylem discloses an apparatus for expanding plastics material parisons into plastics material containers by a liquid medium, which fills and expands the plastics material parisons with the liquid medium with at least one delivery device, which delivers the liquid medium to a filling device of this transforming station, wherein this filling device is suitable and intended to fill the liquid medium into the plastics material parisons, and wherein the apparatus has a pressure generating device which delivers the liquid medium under pressure to the filling device, wherein the pressure generating device has a pretensioning device which pretensions at least one element of the pressure generating device (See annotated figure below).

    PNG
    media_image1.png
    3018
    2703
    media_image1.png
    Greyscale

	The Xylem apparatus is a water system with a pump (pressure generating device), expansion and accumulation tanks (pretensioning device), and sinks on taps (a filling device of this transforming station). This meets every claim limitation, as claimed.
	In reference to claim 2, Xylem discloses the apparatus as in claim 1.
2.)
	In reference to claim 3, Xylem discloses the apparatus as in claim 2.
	Xylem further discloses wherein the pretensioning device acts indirectly on the piston device and forces this in a predetermined direction (the pretensioning device would provide backpressure to the pump indirectly through the plumbing).
	In reference to claim 4, 6, 7, Xylem discloses the apparatus as in claim 1.
	Xylem further discloses equivalent structure as claimed and/or is capable of the claimed intended use.	
	In reference to claim 8, Xylem discloses the apparatus as in claim 1.
	Xylem further discloses equivalent structure as claimed (the pump shown in the figure would comprise a spindle, see description in the cited document).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xylem (NPL 20173) and further in view of Ballard (US 20130228579 A1).
	In reference to claim 5, Xylem discloses the apparatus as in claim 1.
	Xylem does not disclose wherein the pretensioning device has a pretensioning element.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, fluid handling, Ballard discloses an expansion tank with a piston (Title) in order to provide “a more robust means of receiving and releasing pressurized water” (P0003).
The combination would be achievable by integrating the piston of Ballard in to the pretensioning device in order to provide a more robust means of receiving and releasing pressurized fluid.

A person having ordinary skill in the art would have been specifically motivated to integrate the piston of Ballard in to the pretensioning device in order to provide a more robust means of receiving and releasing pressurized fluid and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xylem (NPL 20174) and further in view of Luchsinger (US 4690331 A).
	In reference to claim 9, Xylem discloses the apparatus as in claim 1.
	Xylem does not disclose wherein the pressure generating device has a toggle lever.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, fluid handling, Luchsinger discloses a pressure generating device can be improved when an “actuating lever 144 is directly connected to the diaphragm by means of the diaphragm fixed yoke arms 136, 138, thereby simplifying construction, enabling a more compact configuration, and providing improved and more direct application of driving force to the diaphragm” (C5L15-22).

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the pressure generating device has a toggle lever.
A person having ordinary skill in the art would have been specifically motivated to integrating the actuating lever and yoke arms of Luchsinger into the pressure generator of Xylem in order to improve the driving force and/or in order to combine prior art elements according to known methods to yield predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image2.png
    1032
    2000
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.jabscoshop.com/advice-and-support/jabscoshop-about-pressurised-fresh-water-pumps.htm
        2 While this rejection does not rely on a supplemental reference to describe how the pump works, the interested reader is encouraged to view, e.g., the embedded figure in https://www.murata.com/en-global/products/mechatronics/fluid/basics, copied in the instant Conclusion section.
        
        
        3 https://www.jabscoshop.com/advice-and-support/jabscoshop-about-pressurised-fresh-water-pumps.htm
        4 https://www.jabscoshop.com/advice-and-support/jabscoshop-about-pressurised-fresh-water-pumps.htm